                Case 2:21-cv-00270-MJP Document 7 Filed 03/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     PARLER LLC,
 9
                              Plaintiff,                  No. 2:21-cv-270
10
           v.                                             DEFENDANT AMAZON WEB
11                                                        SERVICES, INC.’S CORPORATE
   AMAZON WEB SERVICES, INC., and                         DISCLOSURE STATEMENT
12 AMAZON.COM, INC.,

13                            Defendants.
14

15         Pursuant to Local Civil Rule 7.1, Amazon Web Services, Inc. states that it is an indirect
16 wholly owned subsidiary of Amazon.com, Inc., a publicly traded company.

17         DATED this 4th day of March, 2021.
18                                                  Davis Wright Tremaine LLP
                                                    Attorneys for Amazon Web Services, Inc.
19

20                                                  By /s/ Ambika Kumar Doran
                                                       Ambika Kumar Doran, WSBA #38237
21                                                     920 Fifth Avenue, Suite 3300
                                                       Seattle, WA 98104-1610
22                                                     Telephone: 206-622-3150
                                                       E-mail: adoran@dwt.com
23

24                                                      Alonzo Wickers IV, Cal. State Bar #169454
                                                               pro hac vice application forthcoming
25                                                      865 S. Figueroa Street, Suite 2400
                                                        Los Angeles, CA 90017
26                                                      Telephone: 213-633-6800
                                                        E-mail: awickers@dwt.com
27

     AWS’S CORPORATE DISCLOUSRE STATEMENT                                     Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     2:21-cv-270- 1                                                              920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
